Miller, J.,
delivered the opinion of the Court.
The policy sued on in this case contains a condition that “if the-interest of the assured, in the property be any other than the entire, unconditional and sole ownership of the property for the use and benefit of the insured, it must be so represented to the company, and so expressed in the written part of this policy, otherwise the policy shall be void,” and the sole question presented by this appeal is, did the failure to represent, and have so expressed, the fact that incumbrances by way of mortgage existed upon the insured building, at the time of the insurance, avoid the policy under this condition?
*360(Decided 15th December, 1875.)
In our opinion this question is settled by the reasoning' and decision of this Court in Kelly’s Case, 32 Md., 421. The facts and circumstances of the present case are substantially the same as in that, and the terms of the provision there construed as not embracing incumbrances, are equally strong as those of the clause now before us. If the company deemed disclosure of incumbrances essential to the validity of the contract, they should have said so in plain terms, (as did the policy in Bowman’s Case, 40 Md., 630,) and not have used language to which doubt could attach.

Judgment affirmed.